 

EXHIBIT B

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 1of2 Document 7-2

 
 

 

Home / Burean of ladian Alfairs (BIA) / Office of Indian Services / Tribal Leaders Directory

Tribal Leaders Directory

CHOCTAW AGENCY

  

ache Merion . Monta
Jackson 2% mt Map dala ® Report a map anor

421 Powell Street, Philadelphia, MS, 39350
421 Powell Street, Philadelphia, Mississippi

 

(601) 656-1524

(601) 656-2350

bryan. baldeagle@bia.gov
a Bryan Bald Eagle

ee

 

e

    

Disclamer: The Rureau of tlian Aflairs (BEA) inst developed the Tubil Loacdors Dirrclay a3 an internal refarance: document for als amployees tt quickly became Ono of indian Affairs’ most requested documents, rnd is nove user Ty
faded, state and local governments, neve media busEIGE

    

 

_fesearchers. and the genoral public as g resource to hetp ther connect wilh indi County, The GLA's sammittaent to enbanced communication tad to Jransforining tis
calor avo the oloclronis interactive app before you, t's mipyilant te nels That thu Directory is nol an offeral fisting, of fedacally cacognizad trbes tt should be asadin conjunction yath the Fad
Recagaeed end thyible io Mecawe Services trom the Urited Gtat

 
 

al Register Notee of Indian Entities
teal Of icin Affairs (8b Feu Beg. 26876) which is the official wsting of all fedarally recognized jibes in the Undead States pursuant te the Federally Recoguvec
Indian dibe List Actot fued (Pub & 103-do4, 408 Slat 4701-4790) Sings labal Glections and alter changes qn idbat feadership accur throughout tbe year. tho Directory's informalion is the most cunenty avaiable al the fine of its ra
ReGen monthly updahe because the CA consul tech all label kadai sie changes nereal tre, it daas aot quirantes the

Hons Of BIA reguond ariat

 

  
 

neucacy of fhe Diroctary’s tibal conkict formation. Tho referanes map is alse desiqaad to reftect ihe general
whons of tribal and teeural offices shown inthis map viewer are not to be used for legal purposes, and the
this infomation “To laces nicre about the Directory and map, contact ihe BIA Division of Tdbal Government Servicas at (202) $49-764 | To ac
chteelory

 

Yyothces and tubal yoyerment headin ters Lhe to

      

HHA does nol quarantes the accuracy
he most recent Feder Register Notice. visit’ hUpsiiwwey.biageviteibaldeakers

 

 

 

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 2 of 2 Document 7-2

 

 
